
	
		II
		110th CONGRESS
		1st Session
		S. 1260
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Mr. Carper (for himself
			 and Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect information relating to consumers, to require
		  notice of security breaches, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Data Security Act of
			 2007.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)AffiliateThe
			 term affiliate means any company that controls, is controlled by,
			 or is under common control with another company.
			(2)AgencyThe
			 term agency has the same meaning as in section 551(1) of title
			 5, United States Code.
			(3)Breach of data
			 security
				(A)In
			 generalThe term breach of data security means the
			 unauthorized acquisition of sensitive account information or sensitive personal
			 information.
				(B)Exception for
			 data that is not in usable form
					(i)In
			 generalThe term breach of data security does not
			 include the unauthorized acquisition of sensitive account information or
			 sensitive personal information that is maintained or communicated in a manner
			 that is not usable—
						(I)to commit
			 identity theft; or
						(II)to make
			 fraudulent transactions on financial accounts.
						(ii)Rule of
			 ConstructionFor purposes of this subparagraph, information that
			 is maintained or communicated in a manner that is not usable includes any
			 information that is maintained or communicated in an encrypted, redacted,
			 altered, edited, or coded form.
					(4)CommissionThe
			 term Commission means the Federal Trade Commission.
			(5)ConsumerThe
			 term consumer means an individual.
			(6)Consumer
			 reporting agency that compiles and maintains files on consumers on a nationwide
			 basisThe term consumer reporting agency that compiles and
			 maintains files on consumers on a nationwide basis has the same meaning
			 as in section 603(p) of the Fair Credit Reporting Act (15 U.S.C.
			 1681a(p)).
			(7)Covered
			 entity
				(A)In
			 generalThe term covered entity means any—
					(i)entity, the
			 business of which is engaging in financial activities, as described in section
			 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k));
					(ii)financial
			 institution, including any institution described in section 313.3(k) of title
			 16, Code of Federal Regulations, as in effect on the date of enactment of this
			 Act;
					(iii)entity that
			 maintains or otherwise possesses information that is subject to section 628 of
			 the Fair Credit Reporting Act (15 U.S.C. 1681w); or
					(iv)other
			 individual, partnership, corporation, trust, estate, cooperative, association,
			 or entity that maintains or communicates sensitive account information or
			 sensitive personal information.
					(B)ExceptionThe
			 term covered entity does not include any agency or any other
			 unit of Federal, State, or local government or any subdivision of such
			 unit.
				(8)Financial
			 institutionThe term financial institution has the
			 same meaning as in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C.
			 6809).
			(9)Sensitive
			 account informationThe term sensitive account
			 information means a financial account number relating to a consumer,
			 including a credit card number or debit card number, in combination with any
			 security code, access code, password, or other personal identification
			 information required to access the financial account.
			(10)Sensitive
			 personal information
				(A)In
			 generalThe term sensitive personal information
			 means the first and last name, address, or telephone number of a consumer, in
			 combination with any of the following relating to such consumer:
					(i)Social security
			 account number.
					(ii)Driver’s license
			 number or equivalent State identification number.
					(iii)Taxpayer
			 identification number.
					(B)ExceptionThe
			 term sensitive personal information does not include publicly
			 available information that is lawfully made available to the general public
			 from—
					(i)Federal, State,
			 or local government records; or
					(ii)widely
			 distributed media.
					(11)Substantial
			 harm or inconvenience
				(A)In
			 generalThe term substantial harm or inconvenience
			 means—
					(i)material
			 financial loss to, or civil or criminal penalties imposed on, a consumer, due
			 to the unauthorized use of sensitive account information or sensitive personal
			 information relating to such consumer; or
					(ii)the need for a
			 consumer to expend significant time and effort to correct erroneous information
			 relating to the consumer, including information maintained by a consumer
			 reporting agency, financial institution, or government entity, in order to
			 avoid material financial loss, increased costs, or civil or criminal penalties,
			 due to the unauthorized use of sensitive account information or sensitive
			 personal information relating to such consumer.
					(B)ExceptionThe
			 term substantial harm or inconvenience does not include—
					(i)changing a
			 financial account number or closing a financial account; or
					(ii)harm or
			 inconvenience that does not result from identity theft or account fraud.
					3.Protection of
			 information and security breach notification
			(a)Security
			 procedures required
				(1)In
			 generalEach covered entity shall implement, maintain, and
			 enforce reasonable policies and procedures to protect the confidentiality and
			 security of sensitive account information and sensitive personal information
			 which is maintained or is being communicated by or on behalf of a covered
			 entity, from the unauthorized use of such information that is reasonably likely
			 to result in substantial harm or inconvenience to the consumer to whom such
			 information relates.
				(2)LimitationAny
			 policy or procedure implemented or maintained under paragraph (1) shall be
			 appropriate to the—
					(A)size and
			 complexity of a covered entity;
					(B)nature and scope
			 of the activities of such entity; and
					(C)sensitivity of
			 the consumer information to be protected.
					(b)Investigation
			 required
				(1)In
			 generalIf a covered entity determines that a breach of data
			 security has or may have occurred in relation to sensitive account information
			 or sensitive personal information that is maintained or is being communicated
			 by, or on behalf of, such covered entity, the covered entity shall conduct an
			 investigation—
					(A)to assess the
			 nature and scope of the breach;
					(B)to identify any
			 sensitive account information or sensitive personal information that may have
			 been involved in the breach; and
					(C)to determine if
			 such information is reasonably likely to be misused in a manner causing
			 substantial harm or inconvenience to the consumers to whom the information
			 relates.
					(2)Neural networks
			 and information security programsIn determining the likelihood
			 of misuse of sensitive account information under paragraph (1)(C), a covered
			 entity shall consider whether any neural network or security program has
			 detected, or is likely to detect or prevent, fraudulent transactions resulting
			 from the breach of security.
				(c)Notice
			 requiredIf a covered entity determines under subsection
			 (b)(1)(C) that sensitive account information or sensitive personal information
			 involved in a breach of data security is reasonably likely to be misused in a
			 manner causing substantial harm or inconvenience to the consumers to whom the
			 information relates, such covered entity, or a third party acting on behalf of
			 such covered entity, shall—
				(1)notify, in the
			 following order—
					(A)the appropriate
			 agency or authority identified in section 5;
					(B)an appropriate
			 law enforcement agency;
					(C)any entity that
			 owns, or is obligated on, a financial account to which the sensitive account
			 information relates, if the breach involves a breach of sensitive account
			 information;
					(D)each consumer
			 reporting agency that compiles and maintains files on consumers on a nationwide
			 basis, if the breach involves sensitive personal information relating to 5,000
			 or more consumers; and
					(E)all consumers to
			 whom the sensitive account information or sensitive personal information
			 relates; and
					(2)take reasonable
			 measures to restore the security and confidentiality of the sensitive account
			 information or sensitive personal information involved in the breach.
				(d)Compliance
				(1)In
			 generalA financial institution shall be deemed to be in
			 compliance with—
					(A)subsection (a),
			 and any regulations prescribed under such subsection, if such institution
			 maintains policies and procedures to protect the confidentiality and security
			 of sensitive account information and sensitive personal information that are
			 consistent with the policies and procedures of such institution that are
			 designed to comply with the requirements of section 501(b) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801(b)) and any regulations or guidance
			 prescribed under that section that are applicable to such institution;
			 and
					(B)subsections (b)
			 and (c), and any regulations prescribed under such subsections, if such
			 institution—
						(i)(I)maintains policies and
			 procedures to investigate and provide notice to consumers of breaches of data
			 security that are consistent with the policies and procedures of such
			 institution that are designed to comply with the investigation and notice
			 requirements established by regulations or guidance under section 501(b) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801(b)) that are applicable to such
			 institution; or
							(II)is an affiliate of a bank holding
			 company that maintains policies and procedures to investigate and provide
			 notice to consumers of breaches of data security that are consistent with the
			 policies and procedures of a bank that is an affiliate of such institution, and
			 that bank’s policies and procedures are designed to comply with the
			 investigation and notice requirements established by any regulations or
			 guidance under section 501(b) of the Gramm-Leach-Bliley Act (15 U.S.C. 6801(b))
			 that are applicable to that bank; and
							(ii)provides for
			 notice to the entities described under subparagraphs (B), (C), and (D) of
			 subsection (c)(1), if notice is provided to consumers pursuant to the policies
			 and procedures of such institution described in clause (i).
						(2)DefinitionsFor
			 purposes of this subsection, the terms bank holding company and
			 bank shall have the same meaning given such terms under section
			 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).
				4.Implementing
			 regulations
			(a)In
			 generalExcept as provided under section 6, the agencies and
			 authorities identified in section 5, with respect to the covered entities that
			 are subject to the respective enforcement authority of such agencies and
			 authorities, shall prescribe regulations to implement this Act.
			(b)CoordinationEach
			 agency and authority required to prescribe regulations under subsection (a)
			 shall consult and coordinate with each other agency and authority identified in
			 section 5 so that, to the extent possible, the regulations prescribed by each
			 agency and authority are consistent and comparable.
			(c)Method of
			 providing notice to consumersThe regulations required under
			 subsection (a) shall—
				(1)prescribe the
			 methods by which a covered entity shall notify a consumer of a breach of data
			 security under section 3; and
				(2)allow a covered
			 entity to provide such notice by—
					(A)written,
			 telephonic, or e-mail notification; or
					(B)substitute
			 notification, if providing written, telephonic, or e-mail notification is not
			 feasible due to—
						(i)lack of
			 sufficient contact information for the consumers that must be notified;
			 or
						(ii)excessive cost
			 to the covered entity.
						(d)Content of
			 consumer noticeThe regulations required under subsection (a)
			 shall—
				(1)prescribe the
			 content that shall be included in a notice of a breach of data security that is
			 required to be provided to consumers under section 3; and
				(2)require such
			 notice to include—
					(A)a description of
			 the type of sensitive account information or sensitive personal information
			 involved in the breach of data security;
					(B)a general
			 description of the actions taken by the covered entity to restore the security
			 and confidentiality of the sensitive account information or sensitive personal
			 information involved in the breach of data security; and
					(C)the summary of
			 rights of victims of identity theft prepared by the Commission under section
			 609(d) of the Fair Credit Reporting Act (15 U.S.C. 1681g), if the breach of
			 data security involves sensitive personal information.
					(e)Timing of
			 noticeThe regulations required under subsection (a) shall
			 establish standards for when a covered entity shall provide any notice required
			 under section 3.
			(f)Law enforcement
			 delayThe regulations required under subsection (a) shall allow a
			 covered entity to delay providing notice of a breach of data security to
			 consumers under section 3 if a law enforcement agency requests such a delay in
			 writing.
			(g)Service
			 providersThe regulations required under subsection (a)
			 shall—
				(1)require any party
			 that maintains or communicates sensitive account information or sensitive
			 personal information on behalf of a covered entity to provide notice to that
			 covered entity if such party determines that a breach of data security has, or
			 may have, occurred with respect to such information; and
				(2)ensure that there
			 is only 1 notification responsibility with respect to a breach of data
			 security.
				(h)Timing of
			 regulationsThe regulations required under subsection (a)
			 shall—
				(1)be issued in
			 final form not later than 6 months after the date of enactment of this Act;
			 and
				(2)take effect not
			 later than 6 months after the date on which they are issued in final
			 form.
				5.Administrative
			 enforcement
			(a)In
			 generalSection 3, and the regulations required under section 4,
			 shall be enforced exclusively under—
				(1)section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818), in the case of—
					(A)a national bank,
			 a Federal branch or Federal agency of a foreign bank, or any subsidiary thereof
			 (other than a broker, dealer, person providing insurance, investment company,
			 or investment adviser), by the Office of the Comptroller of the
			 Currency;
					(B)a member bank of
			 the Federal Reserve System (other than a national bank), a branch or agency of
			 a foreign bank (other than a Federal branch, Federal agency, or insured State
			 branch of a foreign bank), a commercial lending company owned or controlled by
			 a foreign bank, an organization operating under section 25 or 25A of the
			 Federal Reserve Act (12 U.S.C. 601,604), or a bank holding company and its
			 nonbank subsidiary or affiliate (other than a broker, dealer, person providing
			 insurance, investment company, or investment adviser), by the Board of
			 Governors of the Federal Reserve System;
					(C)a bank, the
			 deposits of which are insured by the Federal Deposit Insurance Corporation
			 (other than a member of the Federal Reserve System), an insured State branch of
			 a foreign bank, or any subsidiary thereof (other than a broker, dealer, person
			 providing insurance, investment company, or investment adviser), by the Board
			 of Directors of the Federal Deposit Insurance Corporation; and
					(D)a savings
			 association, the deposits of which are insured by the Federal Deposit Insurance
			 Corporation, or any subsidiary thereof (other than a broker, dealer, person
			 providing insurance, investment company, or investment adviser), by the
			 Director of the Office of Thrift Supervision;
					(2)the Federal
			 Credit Union Act (12 U.S.C. 1751 et seq.), by the National Credit Union
			 Administration Board with respect to any federally insured credit union;
				(3)the Securities
			 Exchange Act of 1934 (15 U.S.C.78a et seq.), by the Securities and Exchange
			 Commission with respect to any broker or dealer;
				(4)the Investment
			 Company Act of 1940 (15 U.S.C. 80a–1 et seq.), by the Securities and Exchange
			 Commission with respect to any investment company;
				(5)the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.), by the Securities and Exchange
			 Commission with respect to any investment adviser registered with the
			 Securities and Exchange Commission under that Act;
				(6)the Commodity
			 Exchange Act (7 U.S.C. 1 et seq.), by the Commodity Futures Trading Commission
			 with respect to any futures commission merchant, commodity trading advisor,
			 commodity pool operator, or introducing broker;
				(7)the provisions of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4501
			 et seq.), by the Director of Federal Housing Enterprise Oversight (and any
			 successor to such functional regulatory agency) with respect to the Federal
			 National Mortgage Association, the Federal Home Loan Mortgage Corporation, and
			 any other entity or enterprise (as defined in that title) subject to the
			 jurisdiction of such functional regulatory agency under that title, including
			 any affiliate of any such enterprise;
				(8)State insurance
			 law, in the case of any person engaged in providing insurance, by the
			 applicable State insurance authority of the State in which the person is
			 domiciled; and
				(9)the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.), by the Commission for any other covered
			 entity that is not subject to the jurisdiction of any agency or authority
			 described under paragraphs (1) through (8).
				(b)Extension of
			 Federal Trade Commission enforcement authorityThe authority of
			 the Commission to enforce compliance with section 3, and the regulations
			 required under section 4, under subsection (a)(8) shall—
				(1)notwithstanding
			 the Federal Aviation Act of 1958 (49 U.S.C. App. 1301 et seq.), include the
			 authority to enforce compliance by air carriers and foreign air carriers;
			 and
				(2)notwithstanding
			 the Packers and Stockyards Act (7 U.S.C. 181 et seq.), include the authority to
			 enforce compliance by persons, partnerships, and corporations subject to the
			 provisions of that Act.
				(c)No private
			 right of Action
				(1)In
			 generalThis Act, and the regulations prescribed under this Act,
			 may not be construed to provide a private right of action, including a class
			 action with respect to any act or practice regulated under this Act.
				(2)Civil and
			 criminal ActionsNo civil or criminal action relating to any act
			 or practice governed under this Act, or the regulations prescribed under this
			 Act, shall be commenced or maintained in any State court or under State law,
			 including a pendent State claim to an action under Federal law.
				6.Protection of
			 information at Federal agencies
			(a)Data security
			 standardsEach agency shall implement appropriate standards
			 relating to administrative, technical, and physical safeguards—
				(1)to insure the
			 security and confidentiality of the sensitive account information and sensitive
			 personal information that is maintained or is being communicated by, or on
			 behalf of, that agency;
				(2)to protect
			 against any anticipated threats or hazards to the security of such information;
			 and
				(3)to protect
			 against misuse of such information, which could result in substantial harm or
			 inconvenience to a consumer.
				(b)Security breach
			 notification standardsEach agency shall implement appropriate
			 standards providing for notification of consumers when such agency determines
			 that sensitive account information or sensitive personal information that is
			 maintained or is being communicated by, or on behalf of, such agency—
				(1)has been acquired
			 without authorization; and
				(2)is reasonably
			 likely to be misused in a manner causing substantial harm or inconvenience to
			 the consumers to whom the information relates.
				7.Relation to
			 State lawNo requirement or
			 prohibition may be imposed under the laws of any State with respect to the
			 responsibilities of any person to—
			(1)protect the
			 security of information relating to consumers that is maintained or
			 communicated by, or on behalf of, such person;
			(2)safeguard
			 information relating to consumers from potential misuse;
			(3)investigate or
			 provide notice of the unauthorized access to information relating to consumers,
			 or the potential misuse of such information for fraudulent, illegal, or other
			 purposes; or
			(4)mitigate any loss
			 or harm resulting from the unauthorized access or misuse of information
			 relating to consumers.
			8.Delayed
			 effective date for certain provisions
			(a)Covered
			 entitiesSections 3 and 7
			 shall take effect on the later of—
				(1)1 year after the
			 date of enactment of this Act; or
				(2)the effective
			 date of the final regulations required under section 4.
				(b)AgenciesSection
			 6 shall take effect 1 year after the date of enactment of this Act.
			
